Citation Nr: 0909676	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-28 117 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.  

2.  Entitlement to service connection for depression and 
anxiety, to include as secondary to asbestos exposure or 
asbestos-related disease.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1945 to 
August 1946 and from March 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran failed to report for video conference 
hearing which was scheduled in February 2009.

The issue of entitlement to service connection for depression 
and anxiety, to include as secondary to asbestos exposure or 
asbestos-related disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
inform the Veteran if any further action is required on his 
part.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while on active duty.

2.  Competent medical evidence links pulmonary fibrosis to 
the Veteran's exposure to asbestos.  

3.  There is no competent evidence of record linking any 
respiratory disorder, other than pulmonary fibrosis, to the 
Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. 
§ 3.303 (2008). 

2.  A respiratory disorder, other than pulmonary fibrosis, 
was not incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a respiratory disorder.  Specifically, 
the discussions in January 2006 and July 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to service connection for a 
respiratory disorder.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision was rendered after the 
Veteran received notification of his rights under the VCAA.  
The VCAA notice was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the January 2006 and July 2006 VCAA 
letters and he was also provided with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the July 
2006 letter.  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the July2006  
notice was provided to the veteran, the claim was 
readjudicated in an October 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The develop set out in M21-1 MR with regard to 
development of asbestos claims has been substantially 
complied with as well.  The Board finds that the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met. No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue being decided herein.  In November 
2008, the Veteran reported that he did not have any further 
evidence to submit in support of his claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure

In November 2005, the Veteran submitted a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease which he claimed was secondary to asbestos 
exposure.  He wrote at that time that he served aboard a ship 
as a painter for approximately two years.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

The Board finds that service connection is not warranted for 
a respiratory disorder  on a direct basis.  The service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for any respiratory disorders.  

No pertinent abnormalities were noted on the report of the 
September 1945 entrance examination.  Clinical evaluation of 
the respiratory system was determined to be normal at that 
time.  In August 1946, no pertinent abnormalities were noted 
on the separation examination.  Clinical evaluation of the 
respiratory system was determined to be normal.  

No pertinent abnormalities were noted on the report of the 
entrance examination which was conducted in March 1947.  
Clinical evaluation of the respiratory system was determined 
to be normal.  No pertinent abnormalities were noted on the 
report of the January 1950 separation examination.  Clinical 
evaluation of the respiratory system was determined to be 
normal at that time.  

The first competent evidence of the presence of respiratory 
disorders is included in VA and private clinical records 
dated in the 2000's.  Significantly none of these clinical 
records indicate in any way that the Veteran has a 
respiratory disorder which was directly linked to the 
Veteran's active duty service other than via exposure to 
inhalants.  The Veteran does not contend that such a fact 
pattern exists.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In January 2007, the Veteran wrote that his chronic 
obstructive pulmonary disease was the result of exposure to 
paint fumes and asbestos every day aboard the ships he was 
on.  

With regard to the allegation that the Veteran had chronic 
obstructive pulmonary disease due to exposure to paint fumes, 
the Board notes there is some evidence of record which 
supports this claim.  In August 2007, Wayne Pue, M.D. wrote 
that any exposure to any inhalant can be at least partly be 
responsible for some portion of the Veteran's chronic 
obstructive pulmonary disease.  The probative value of this 
evidence is negated as a result of the physician's failure to 
provide any rationale for his opinion or citations to 
evidence in the claims file.  See Nieves- Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed).  Moreover, the physician did not indicate what 
type of inhalant was the cause of the Veteran's current 
respiratory disability.  There is no indication that the 
physician had any specific information regarding the type of 
paint or other inhalants the Veteran was allegedly exposed to 
while in the Navy or the duration of the exposure.  The 
physician did not provide any rationale for the statement and 
did not cite to any clinical evidence or other medical 
evidence to support to his very broad statement.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board finds that Dr. Pue's letter does not 
provide competent evidence of a link between the Veteran's 
exposure to paint fumes and a currently existing respiratory 
disorder.  

The only other evidence of record which links a respiratory 
disorder to the Veteran's exposure to paint fumes while on 
active duty is the Veteran's own assertions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Further, in Robinson v. Shinseki, the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.   First, Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.   If so, the Board must weigh that 
evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not 
provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection.  Robinson 
v. Shinseki, 2008-7096 (Fed. Cir, March 3, 2009).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court of 
Appeals for Veterans Claims (the Court) indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issue of whether the Veteran currently 
has a respiratory disorder which was due to his exposure to 
paint fumes does not involve simple a diagnosis.  See 
Jandreau.  The claimant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the 
respiratory disorder.  See Barr.  The Board recognizes that 
the Veteran feels that he had in-service paint exposure which 
has led to his respiratory disorder.  However, the Veteran's 
lay assertions are not competent or sufficient with regard to 
whether he was exposed to paint fumes which resulted in the 
respiratory disorder.

The Veteran has also opined that his current respiratory 
disorder was due to his exposure to asbestos while on active 
duty.  For the reasons stated above, the Board finds the 
Veteran's opinion that he currently experiences a respiratory 
disorder due to exposure to asbestos does not constitute 
competent probative evidence.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(September 29, 2006).  The Court has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App.  428 (1993).

The asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to the general 
effects of asbestos exposure and the disabilities resulting 
there from.  This information indicates that the primary 
disabilities resulting from asbestos exposure are respiratory 
in nature such as: fibrosis; interstitial pulmonary fibrosis, 
also called asbestosis; tumors; pleural effusions; and, 
pleural plaques.  Cancer is also a known residual disability 
of asbestos exposure with respiratory cancer including 
mesotheliomas of pleura and peritoneum, and cancer of the 
lung, bronchus, larynx and pharynx being the most common.  
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, b.


While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  In short, with respect to claims 
involving asbestos exposure, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1 MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The Board finds that service connection is warranted for 
pulmonary fibrosis but not for any other respiratory 
disorder.  There is evidence of record which indicates that 
the Veteran was exposed to asbestos while on active duty.  
Associated with the claims file is a chart of Navy Job Titles 
(Ratings) and Probability of Exposure which shows the 
probability of asbestos exposure based on the duties 
performed by job title.  The military records document that 
the Veteran's rating while in the Navy was Seaman.  The chart 
indicates that a Seaman would have minimal exposure to 
asbestos.  As noted above, however, the regulations provide 
that an asbestos related disease can develop from brief 
exposure to asbestos.  The Board further notes that there is 
no evidence of the Veteran's exposure to post-service 
asbestos.  The Veteran was employed as a barber after his 
discharge until his retirement.  This employment does not 
suggest exposure to asbestos.  

There is also evidence of the presence of an asbestos related 
disease and competent evidence of record linking the disease 
to the Veteran's exposure to asbestos.  In April 2008, N. A. 
Mask, M.D., a Chief Pulmonologist with VA wrote that he had 
been treating the Veteran since January 2008 for a 
combination of chronic obstructive pulmonary disease and 
pulmonary fibrosis.  The Veteran informed the physician of a 
history of increasing cough and shortness of breath which had 
been progressive for over twenty-five years.  It was noted 
that the Veteran was an ex-smoker who quit over twenty years 
prior.  The physician wrote that the Veteran's history was 
significant for heavy asbestos exposure during his military 
service.  The Veteran reportedly was stationed on a cruiser 
and was involved in stripping and removing asbestos for a six 
month period of time where he did not wear a protective suit 
or mask.  This suggested to the physician that the Veteran 
had significant asbestos particulate inhalation exposure.  A 
current computed tomography (CT) scan of the chest was 
referenced as showing emphysematous changes but also 
demonstrated bilateral lower lobe lung fibrosis which the 
physician opined was compatible with asbestos induced 
pulmonary fibrosis.  The physician opined that it was as 
likely as not that the pulmonary fibrosis noted on the CT 
scan was secondary to prior asbestos exposure.  The physician 
further opined that the emphysematous disease noted was not 
attributable to asbestos exposure.  The physician opined that 
the emphysema was related to prior cigarette smoking in a 
genetically predisposed individual.  While Dr. Mask based his 
opinion, in part, on heavy asbestos exposure, the Board finds 
that a reading of the M21-1 regulations only requires 
exposure to the material.  The extent of the exposure is not 
determinative.  

A VA examination was conducted in May 2008.  The claims file 
was reviewed.  The Veteran informed the examiner that he 
started to have breathing problems in 1955 and was treated 
with tetracycline.  He worked as a barber for 55 years and 
was still working.  He was a chronic tobacco smoker for 30 
years, smoking one half a pack per day.  He reported he quit 
smoking twenty years prior.  A February 2008 CT scan of the 
chest was referenced as revealing a one centimeter granuloma 
in the left lower lung and diffuse prominent interstitial 
markings and parenchymal scarring in both lungs, 
predominantly on the right side.  Hilar calcific changes were 
also noted.  Hyperinflation of both lungs was present with 
small bullous changes on the right side.  No acute 
infiltrates or consolidation were noted.  No suspicious lung 
masses were identified.  There was no hilar or mediastinal 
significant lymphadenopathy.  The pertinent diagnoses were 
chronic obstructive pulmonary disease, emphysema and hilar 
and left lower lung calcific granuloma.  The examiner found 
that there was no significant radiological (CT scan) evidence 
that the Veteran has asbestosis.  There was some parenchymal 
scarring in both lungs predominantly in the right lower lung 
which was not clinically significant.  The examiner found 
that, as there was no evidence that the Veteran removed 
asbestos for any period of time while in the service as a 
seaman, it was his opinion that the clinically insignificant 
parenchymal scarring of the lungs is not likely related to 
the probable minimal exposure to asbestos in the military.  
The examiner found that the Veteran's main problem was 
chronic obstructive pulmonary disease and emphysema which 
were not likely due to the Veteran's military service as a 
seaman and were more likely due to his chronic tobacco 
smoking.  

The Board finds the report of the May 2008 VA examination 
also documents that the Veteran had an asbestos related 
disease.  The report indicates that the examiner found no 
"significant evidence" on CT scan that the Veteran had 
asbestosis.  However, the examiner also noted the presence of 
some parenchymal scarring in both lungs predominantly in the 
right lower lung.  The fact that the examiner found the 
parenchymal scarring was not clinically significant does not 
matter.  This sentence indicates to the Board that some 
parenchymal scarring was present.  The regulations provide 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease.  
In the current case, there is evidence of both.  

Based on the above and upon application of the benefit of the 
doubt, the Board finds that the Veteran has an asbestos 
related disease of pulmonary fibrosis.  

The competent medical evidence of record also documents the 
fact that the Veteran has other respiratory disorders which 
are not linked to his asbestos exposure during active duty.  
In his April 2008 statement, Dr. Mask specifically noted that 
the Veteran had an emphysematous disease which was linked to 
the Veteran's self-reported history of long term cigarette 
smoking.  Another clinical record prepared by Dr. Mask in 
January 2008 supports this finding.  In January 2008, the 
Veteran was referred to Dr. Mask for a pulmonary evaluation 
of his chronic obstructive pulmonary disease.  The physician 
wrote that the Veteran reported a long history of a chronic 
cough and that in the early 1950's, pulmonary function 
testing was abnormal.  The Veteran informed the physician 
that he was treated with antibiotic therapy for several 
years.  He also reported a history of smoking a pack of 
cigarettes a day for over for forty years but stopped smoking 
twenty years prior.  It was written that the Veteran was 
retired from his previous occupation as a barber.  He 
informed the clinician that he had a history of asbestos 
exposure while in the navy.  He reported that, for 
approximately six months, he was involved in asbestos removal 
from a destroyer.  He did not wear any protective gear during 
this work.  The Veteran denied a history of family lung 
disease.  A chest X-ray was referenced as showing mild 
hyperinflation and air trapping without evidence of pleural 
effusions or mass lesions.  The X-ray did reveal an increase 
in perivascular interstitial markings.  The physician's 
assessment was severe chronic obstructive pulmonary disease 
documented by spiromatic flow rates.  Given the chronicity of 
the symptoms, the physician suspected that the Veteran had 
chronic reactive airway disease.  The physician wrote that he 
did not believe the history of asbestos exposure was 
clinically significant regarding the Veteran's severe chronic 
obstructive pulmonary disease.  

The examiner who conducted the May 2008 VA examination found 
that the Veteran had chronic obstructive pulmonary disease 
and pulmonary emphysema but specifically opined that the 
diseases were not likely due to the Veteran's military 
service and more likely due to his chronic tobacco smoking.  

There is no competent evidence of record which links any 
respiratory disorder other than pulmonary fibrosis to the 
Veteran's active duty service including exposure to asbestos.  

Based on the above, the Board finds that service connection 
is warranted for pulmonary fibrosis but not for any other 
respiratory disorder to include chronic obstructive pulmonary 
disease and emphysema.  



ORDER

Service connection for pulmonary fibrosis is granted subject 
to the laws and regulations governing monetary awards.

Service connection for a respiratory disorder other than 
pulmonary fibrosis is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
depression and anxiety.  A December 2004 VA clinical record 
indicates that the Veteran had informed the clinician that he 
had been taking Xanax for twenty years.  While the same 
record indicates that the Veteran denied receiving prior 
treatment for depression, it is not apparent to the Board why 
the Veteran would be prescribed Xanax except to treat a 
mental disorder.  This suggests to the Board that there may 
be medical records dated prior to the 2000's which contain 
evidence pertaining to mental disorders.  The Board finds 
that attempts should be made to determine if this evidence 
exists and, if so, to obtain the same.  

The Veteran has opined that he has anxiety and depression 
secondary to asbestos exposure and/or his asbestos-related 
pulmonary disease.  As set out above, the Board has granted 
service connection for pulmonary fibrosis due to asbestos 
exposure.  The Board finds that the Veteran should be 
afforded a VA examination to determine in he current 
experiences a mental disorder which is secondary to asbestos-
related pulmonary fibrosis.  

The Veteran has also opined that he has a mental disorder 
which was the result of what he describes as a sexual assault 
while on active duty.  Specifically, the Veteran has claimed 
that he was sexually assaulted by a military physician on 
numerous occasions while being treated for orchitis.  
Associated with the claims file is a service treatment record 
dated in January 1948 which documents that the Veteran 
received treatment for swelling of the testicle.  It was 
noted on the clinical record that the testicle was not tender 
until the admitting doctor examined it.  The Veteran was also 
treated for mumps while on active duty.  Ultimately, it does 
appear that the veteran had several genitourinary system 
examinations in service.  It is not apparent to the Board if 
the Veteran has interpreted these testicular examinations as 
a sexual assault.  

Associated with the claims file are VA clinical records dated 
in the 2000's which include diagnoses of depression which are 
linked, in part, to the above referenced genitourinary 
examinations.

The Board finds that the Veteran should be afforded a VA 
examination to determine if the in-service examination of the 
Veteran's testicles is etiologically related to the diagnoses 
of depression which were made in the 2000's.  

Recognition is given to the fact that service connection for 
PTSD was denied in September 2004.  The RO determined that 
the Veteran had failed to provide any pertinent evidence that 
an in-service sexual assault (stressor event) occurred.  The 
Veteran did not appeal that decision.  The Veteran's present 
claim, however, does not necessarily turn on occurrence of a 
stressor.  Rather, the outstanding question is whether there 
is competent evidence that the Veteran's current depression 
is the result of his in-service testicular examinations, 
which the Veteran perceives as being a sexual assault.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any mental disorder since his 
discharge from active duty.  After 
securing any necessary releases, obtain 
these records.  The Board is particularly 
interested in obtaining the medical 
records from the health care professional 
who prescribed the Veteran's use of 
Xanax.  Regardless of the Veteran's 
response, obtain any outstanding VA 
treatment records.  

2.  After completion of the above, 
schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine if he currently 
experiences a mental disorder which is 
etiologically linked to his active duty 
service.  The claims file must be 
provided to the examiner for review of 
pertinent documents.  All findings should 
be reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the reports.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran has a mental disorder 
was caused or aggravated by his 
documented in-service testicular 
examinations.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has a current mental disorder which is 
etiologically linked to asbestos exposure 
and/or pulmonary fibrosis.  The examiner 
should be advised that the Veteran is not 
service connected for any other 
respiratory disorder.  

A detailed rationale for all opinions 
expressed should be furnished.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.  

3.  After undertaking any additional 
development which may be deemed 
necessary, review the expanded record and 
determine whether service connection for 
a mental disorder can be granted.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all evidence obtained 
since issuance of the last supplemental 
statement of the case, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


